

	

		II

		109th CONGRESS

		2d Session

		S. 2550

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 5, 2006

			Mr. Akaka (for himself

			 and Mr. Bingaman) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To provide for direct access to electronic

		  tax return filing, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Free Internet Filing

			 Act.

		2.Direct access to

			 e-file Federal income tax returns

			(a)In

			 generalThe Secretary of the

			 Treasury shall provide individual taxpayers with the ability to electronically

			 file their Federal income tax returns through the Internal Revenue Service

			 website without the use of an intermediary or with the use of an intermediary

			 which is contracted by the Internal Revenue Service to provide free universal

			 access for such filing (hereafter in this section referred to as the

			 direct e-file program) for taxable years beginning after the

			 date which is not later than 3 years after the date of the enactment of this

			 Act.

			(b)Development and

			 operation of programIn

			 providing for the development and operation of the direct e-file program, the

			 Secretary of the Treasury shall—

				(1)consult with nonprofit organizations

			 representing the interests of taxpayers as well as other private and nonprofit

			 organizations and Federal, State, and local agencies as determined appropriate

			 by the Secretary,

				(2)promulgate such regulations as necessary to

			 administer such program, and

				(3)conduct a public information and consumer

			 education campaign to encourage taxpayers to use the direct e-file

			 program.

				(c)Authorization

			 of appropriationsThere is

			 authorized to be appropriated such sums as are necessary to carry out the

			 direct e-file program. Any sums so appropriated shall remain available until

			 expended.

			(d)Reports to

			 Congress

				(1)Report on

			 implementationThe Secretary

			 of the Treasury shall report to the Committee on Finance of the Senate and the

			 Committee on Ways and Means of the House of Representatives every 6 months

			 regarding the status of the implementation of the direct e-file program.

				(2)Report on

			 usageThe Secretary of the

			 Treasury, in consultation with the National Taxpayer Advocate, shall report to

			 the Committee on Finance of the Senate and the Committee on Ways and Means of

			 the House of Representatives annually on taxpayer usage of the direct e-file

			 program.

				

